641 F.Supp.2d 1384 (2009)
In re: TABLE SAW PRODUCTS LIABILITY LITIGATION.
MDL No. 2079.
United States Judicial Panel on Multidistrict Litigation.
August 6, 2009.
Before ROBERT L. MILLER, JR., Acting Chairman, JOHN G. HEYBURN II, Chairman *, KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

ORDER DENYING TRANSFER
ROBERT L. MILLER, JR., Acting Chairman.
Before the entire Panel[*]: Plaintiffs in 42 actions[1] pending in the Central District of California, Eastern District of California, Northern District of California, Northern District of Illinois (six actions), District of Massachusetts (23 actions), District of Nevada, District of New Jersey (five actions), Eastern District of New York, District of South Carolina, Eastern District of Texas, and Southern District of Texas, as listed on Schedule A, have moved, pursuant to 28 U.S.C. § 1407, to centralize those actions in the District of Massachusetts. Responding defendants all oppose centralization.[2]
On the basis of the papers filed and hearing session held, we will deny plaintiffs' motion. The 42 constituent actions all arise from accidents in which the subject plaintiffs were injured by table saws, and all plaintiffs advance a theory that those saws are defective because, inter alia, they lack "flesh detection" technology (also known as "SawStop" technology). These common issues, however, are overshadowed by the non-common ones. Each action arises from an individual accident that occurred under necessarily unique circumstances. Multiple different saws made by multiple different manufacturers were involved in the various accidents. No defendant is sued in all actions, and several entities, including Emerson Electric Co., Hitachi Koki USA, Ltd., Sears Roebuck & Co., and Woodstock International, Inc., are named in, at most, two or three of them. A significant number of the actions are substantially advanced, and, indeed, the fact discovery period will soon close in many of them. Other actions were only recently commenced. The proponents of centralization have failed to persuade us that, given these circumstances, transfer under Section 1407 would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation at the present time. See 28 U.S.C. § 1407(a). Alternatives to transfer *1385 exist that may minimize whatever possibilities could arise of duplicative discovery and/or inconsistent pretrial rulings.[3]See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these 42 actions is denied.

SCHEDULE A
MDL No. 2079  IN RE: TABLE SAW PRODUCTS LIABILITY LITIGATION
Central District of California

Vitaly Petrenko v. One World Technologies, Inc., et al., C.A. No. 5:08-758
Eastern District of California

David DeCristoforo, Jr. v. Rexon Industrial Corp., et al., C.A. No. 2:08-933
Northern District of California

Brendan Schmidt, et al. v. Pentair, Inc., et al., C.A. No. 3:08-4589
Northern District of Illinois

Jaroslaw Wielgus v. Ryobi Technologies, Inc., et al., C.A. No. 1:08-1597

Brandon Stollings v. Ryobi Technologies, Inc., et al., C.A. No. 1:08-4006

Ruslan Lebedev v. Ryobi Technologies, Inc., et al., C.A. No. 1:08-4484

Zdzislaw Ptak v. Black & Decker Corp., et al., C.A. No. 1:08-6212 Henrichas

Sinkevicius v. Techtronic Industries Co., Ltd., et al., C.A. No. 1:09-1738

Konrad Mielcarek v. Techtronic Industries Co., Ltd., et al., C.A. No. 1:09-2379
District of Massachusetts

Carlos Osorio v. One World Technologies, Inc., et al., C.A. No. 1:06-10725

Michael P. Staruski v. Black & Decker Corp., et al., C.A. No. 1:06-10735

Eduardo Olivera v. Makita USA, Inc., C.A. No. 1:06-10736

Riccardo DiBona v. Pentair, Inc., et al., C.A. No. 1:06-10737

Ross MacDonald v. Emerson Electric Co., et al., C.A. No. 1:06-10925

Andrew Bidgood v. Ryobi Technologies, Inc., et al., C.A. No. 1:06-12040

John Padre, Jr. v. Emerson Electric Co., et al., C.A. No. 1:07-11294

Thomas White v. Pentair, Inc., et al., C.A. No. 1:07-12043

Ian Eddery v. Black & Decker Corp., et al., C.A. No. 1:08-10849

Neil Resca v. Robert Bosch Tool Corp., et al., C.A. No. 1:08-11142

Martin Santos v. Ryobi Technologies, Inc., et al., C.A. No. 1:08-11700

Shaun Maloney v. Techtronic Industries North America, Inc., et al., C.A. No. 1:08-11888

James Miles v. WMH Tool Group, Inc., C.A. No. 1:08-12017

Jeremiah Bernier v. One World Technologies, Inc., et al., C.A. No. 1:08-12083

*1386 Matthew Beers v. One World Technologies, Inc., et al., C.A. No. 1:09-10010

Glenn Robert White v. One World Technologies, Inc., et al., C.A. No. 1:09-10011

Walter F. Bellaconis, Jr. v. Robert Bosch Tool Corp., C.A. No. 1:09-10091

Sujan Khadge v. Robert Bosch Tool Corp., C.A. No. 1:09-10092

Luis Santiago v. One World Technologies, Inc., et al., C.A. No. 1:09-10768

Michael Burke v. Techtronic Industries Co., Ltd., et al., C.A. No. 1:09-10797

Robert Grey v. Techtronic Industries Co., Ltd., et al., C.A. No. 1:09-10799

Roger Gallant v. WMH Tool Group, Inc., et al., C.A. No. 1:09-10821

Omar Rosalis v. WMH Tool Group, Inc., et al., C.A. No. 1:09-10822
District of New Jersey

Carl Fransen v. One World Technologies, Inc., et al., C.A. No. 2:08-5101

Mamady Sangare v. Ryobi Technologies, Inc., et al., C.A. No. 2:09-303

Lawrence A. Strelec v. Techtronic Industries Co., Ltd., et al., C.A. No. 2:09-742

Christopher Helmes v. Techtronic Industries Co., Ltd., et al., C.A. No. 2:09-883

Osbaldo Martinez v. Techtronic Industries Co., Ltd., et al., C.A. No. 2:09-2167
District of Nevada

Steven Hildebrand v. Black & Decker Corp., et al., C.A. No. 2:09-871
Eastern District of New York

Mario Lopez v. Techtronic Industries Co., Ltd., et al., C.A. No. 1:09-1270
District of South Carolina

Deusdete Cuhna Barbosa v. Hitachi Koki USA, Ltd., C.A. No. 2:09-1285
Eastern District of Texas

Lloyd Frazier v. Woodstock International, Inc., C.A. No. 6:09-227
Southern District of Texas

Thomas Ortega v. Black & Decker Corp., et al., C.A. No. 4:09-1550
NOTES
[*]  Judge Heyburn took no part in the disposition of this matter.
[1]  Although the motion, as filed, encompassed 43 actions, one action pending in the District of South Carolina was dismissed. The parties have notified the Panel of nine additional related actions.
[2]  Black & Decker Corp.; Black & Decker (U.S.) Inc.; Delta Machinery Corp.; DeWalt Industrial Tool Co.; Emerson Electric Co.; Hitachi Koki USA, Ltd.; Home Depot U.S.A., Inc.; One World Technologies, Inc.; Power Tools Specialists, Inc.; Rexon Industrial Corp.; Robert Bosch Tool Corp.; Ryobi Technologies, Inc.; Sears Roebuck & Co.; Techtronic Industries North America, Inc.; WMH Tool Group, Inc.; and Woodstock International, Inc.
[3]  The record indicates that the parties have already reached a number of discovery-sharing agreements covering most, if not all, of the subject actions.